Citation Nr: 1014447	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to May 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a February 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The matters on appeal were previously before the Board in May 
2009, when they were remanded for additional development.  As 
the requested development has been completed, no further 
action to ensure compliance with the remand directive is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The preponderance of the evidence does not establish that 
a hearing loss disability was manifested to a compensable 
degree within the first post-service year, or that the 
Veteran's current hearing loss disability is related to 
service.

2.  The Veteran is service connected for a low back disorder, 
rated as 20 percent disabling; he does not satisfy the 
schedular requirements for consideration of a TDIU. 

CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing 
loss is not warranted.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009). 

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the August 2006 RO decision in the matter, VA 
sent letters to the Veteran in March 2006, which addressed 
some notice elements concerning his TDIU claim and in May 
2006, which addressed all the notice elements concerning his 
bilateral sensorineural hearing loss claim.  Both letters 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  The 
letters also informed the Veteran how VA determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  

In the instant matter, the Board notes that the Veteran's 
service medical records and personnel records are unavailable 
and presumed destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  In the case where a 
veteran's service medical records are unavailable through no 
fault of his own, a heightened duty exits to assist the 
veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, VA has attempted to obtain 
any available records, however these attempts were not 
successful.  In accordance with the aforementioned cases as 
well as Dixon v. Derwinski, 3 Vet. App. 261 (1992), the RO 
asked the Veteran to submit any evidence pertaining to his 
STRs, as well as to complete a VA Form NA-13055 to aid in 
reconstructing his medical records.  Further, the Board 
observes the Veteran has not claimed any treatment for 
hearing loss during active service.  See, e.g., February 2009 
Board hearing transcript. 
While the record shows that the Veteran has sought post-
service treatment for his hearing impairment at Better 
Hearing Systems of Oklahoma and there are outstanding 
pertinent private medical records regarding his hearing 
ability, the Veteran has not submitted a VA-Form 21-4142, 
Authorization and Consent to Release Information to the VA, 
to allow the VA to obtain these records on his behalf.  The 
record shows that the Veteran did not submit a completed VA-
Form 21-4142 in response to the Appeal Management Center's 
July 2009 request for such to obtain any outstanding private 
treatment records.  The Board reminds the Veteran that VA's 
duty to assist is not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

The Board finds that the VA has satisfied its heightened duty 
to assist the veteran.  In such situations, the Board also 
has a heightened obligation to explain its findings and 
conclusions, and to consider fully the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 584 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
is mindful of this obligation in its determination below.  

Even though VA has not afforded the Veteran a comprehensive 
medical examination relating to his claim of service 
connection for hearing loss or for entitlement to TDIU, the 
Board finds that such examinations are not necessary to 
render a decision under the circumstances of this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  
In regard to the Veteran's service connection claim, the 
evidence of record shows the Veteran's hearing loss is age-
related and there is no record of treatment for any hearing 
impairment prior to March 2001, which is over forty years 
after his discharge from service.  Moreover, the Veteran 
testified that he first noticed his hearing loss well beyond 
the first year after discharge.  There is a lack of evidence 
of continuity of symptomatology in the treatment records, and 
no medical evidence of record has linked this condition to 
service.  This is all evidence against a finding that the 
post service disability "may be" associated with service.  
Accordingly, an examination at this time is not necessary.  
Even if an examination were given today, there exists no 
record of hearing loss or injury during service (or in the 
decades after service) to which an examiner could rationally 
tie the current hearing loss disability.  Therefore, the 
Board finds that an examination with opinion as to etiology 
would only be speculation and could serve no useful purpose.  
An examination is not necessary to resolve this claim.   See 
id.  

With respect to the Veteran's TDIU claim, the evidence of 
record also does not show that a VA examination would assist 
in substantiating the Veteran's claim.  The record shows that 
the Veteran does not meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
Additionally, there is no medical evidence that shows the 
Veteran's service-connected disability should be referred for 
extraschedular consideration.  The evidence does not show 
that the Veteran's service-connected disability alone renders 
him unemployable.  Rather, the evidence of record indicates 
that the Veteran's non-service connected disabilities of 
diabetes mellitus and poor eyesight have had significant 
affect on the Veteran's ability to maintain employment.  As 
there is no reasonable possibility that obtaining a VA 
examination would aid in substantiating the Veteran's claim, 
VA has no further duty to assist in this regard.  38 U.S.C.A. 
§ 5103A(a)(2).

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss can also be presumed 
under 38 C.F.R. 
§ 3.309(a), which includes "[o]ther organic diseases of the 
nervous system" such as sensorineural hearing loss.  For a 
presumptive service connection to apply, the veteran must 
have compensable hearing loss within one year from the date 
of his separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In addition to the rules outlined above regarding service 
connection in general, there are additional considerations 
for addressing claims of entitlement to service connection 
for bilateral hearing loss.  

In order to determine hearing loss under the laws 
administered by VA, a certain threshold level of hearing 
impairment must be shown to be considered a disability.  For 
that purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater.  38 C.F.R. § 
3.385.

With audiological examinations, the threshold for normal 
hearing is from zero to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet App. 155 (1993).  However, unless a hearing loss as 
defined under 38 C.F.R. § 3.385 is shown, VA may not grant 
service connection for hearing loss. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

A review of the Veteran's DD Form 214 shows that his Military 
Occupation Specialty (MOS) was a parts specialist.  During 
the February 2009 hearing, the Veteran testified that while 
performing his service duties in vehicle parts supply, he 
worked out of a mechanic shop in close proximity to large 
vehicles, trucks, and tanks.  The Veteran stated that he was 
exposed to extreme noise from the coming and goings of trucks 
and tanks.  As discussed above, the Veteran's service records 
are not available.  

Even though no hearing loss can be shown during active 
service, the Veteran's claims for service connection may 
still be established if it is shown by medical evidence that 
the current hearing loss impairment is related to service.  
See 38 C.F.R. § 3.303(d); Hensley, 5 Vet App. 155.  

The first medical evidence of hearing loss is shown in a 
March 2001 VA audiological consult.  In this VA treatment 
record, the VA audiologist noted that the Veteran reported a 
positive military history of noise exposure from tanks and 
post-service occupational noise exposure as sheet metal 
worker.  The VA treatment record shows that the reported pure 
tone thresholds meet the requirements for the Veteran's 
hearing loss to be considered to be a disability under 38 
C.F.R. § 3.385.  The VA treatment record does no indicate an 
etiology for the Veteran's hearing loss, nor does a 
subsequent April 2001 VA audiology report.  

The record next contains an October 2006 private medical 
statement from an audiologist at Better Hearing Systems, 
which shows the Veteran was diagnosed with bilateral 
sensorineural hearing loss.  The private audiologist does not 
provide any statement concerning the etiology of the 
Veteran's hearing loss. 
An April 2007 VA audiology treatment record again shows that 
the Veteran reported a positive history of in-service noise 
exposure.  The VA audiologist noted that the Veteran denied 
any post-service occupational exposure.  In a January 2008 VA 
primary care treatment record, it was noted that the Veteran 
had presbycusis (or age-related hearing impairment). 

As noted above, the Veteran testified before the Board in 
February 2009 about the history of his hearing impairment.  
He stated he was a member of a heavy automotive maintenance 
company and he worked in close proximity to a mechanic shop 
that repaired large vehicles and tanks.  During the hearing, 
the Veteran testified that he first noticed his hearing loss 
about 15 years after his discharge from service.  He also 
stated that after service he used a shotgun when he went 
quail hunting and he did not use ear protection. 

In this case, the record shows that the Veteran has bilateral 
hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  
Although the evidence of record shows post-service noise 
exposure, the Veteran has credibly testified that he was 
exposed to extreme noise in service.  The remaining question 
on appeal is whether there is competent medical evidence that 
links the Veteran's current hearing loss to any in-service 
noise exposure.  

After a review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral 
sensorineural hearing loss.  The evidence does not show any 
hearing loss within the first year after discharge, or for 
years thereafter, and there is no competent medical evidence 
that links the Veteran's current hearing loss to his service. 

The Veteran testified that he first noticed his hearing loss 
in 1973, well beyond his first year after discharge, and the 
earliest medical evidence of hearing loss is not shown until 
2001, which is over four decades after service.  A lengthy 
period without evidence of treatment is against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after).  While the Veteran 
may have hearing loss impairment as defined by 38 C.F.R. 
§ 3.385 today, there is no medical evidence of record linking 
this disability to service.  To the contrary, the only 
medical evidence concerning etiology points to the Veteran's 
age. 

The Veteran and his spouse claim that he has bilateral 
hearing loss due to in-service acoustic trauma.  Their 
assertions, standing alone without supporting opinions from a 
medical professional, are not sufficient to establish service 
connection for the claimed disorders.  Though the Veteran is 
competent to describe associated symptoms, neither he or his 
spouse are qualified to make a diagnosis or to provide a 
competent opinion as to etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although some of the VA 
treatment records show the treating clinician record the 
Veteran's reports of in-service acoustic trauma and his 
belief that such is the cause of his current hearing loss, 
these treatment notes are nothing more than a recitation of 
the Veteran's opinion.  It is noted that a bare transcription 
in a medical record of the Veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

The preponderance of the competent medical evidence is 
against the claim of entitlement to service connection for 
hearing loss.  Therefore, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b). 

III.  TDIU Claim

The Veteran seeks entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability.  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

Here, the Veteran is only service-connected for low back 
disorder, rated as 20 percent disabling.  As such, he does 
not satisfy the schedular requirements for consideration of a 
TDIU.  38 C.F.R. §§ 3.340, 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating as set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  Accordingly, the Board must considered whether the 
Veteran's claim for TDIU should be referred to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration under 
38 C.F.R. § 3.321(b)(1).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  See Van Hoose, supra.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The Veteran's back was most recently evaluated in September 
2008 by a private physician.  In the evaluation report, the 
private physician noted that the Veteran's low back disorder 
is manifested by degenerative arthritis, bilateral muscle 
spasms, loss of lordotic curve, and substantial kyphosis.  It 
was also noted that the Veteran had a positive straight leg 
raise, hypoactive reflex, and a slow, labored gait.  There 
was no evidence of incapacitation due to low back disorder.  
This symptomatology is contemplated by the rating criteria 
under which the Veteran's service connected disability is 
currently rated.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  
The evidence does not show that his case is outside the realm 
of the usual so as to render impracticable his schedular 
ratings.  

The Board acknowledges that the claims folder contains 
several statements to the effect that the Veteran is totally 
disabled and unemployable.  A March 2000 notice letter from 
the Social Security Administration (SSA) shows the Veteran 
has been found disabled within the meaning SSA regulations 
because of his diabetes mellitus and diabetic retinopathy.  
There is no indication in the SSA notice letter that the 
Veteran is considered disabled, or in any part disabled, 
because of his low back disorder. 

The record next contains a September 2005 statement from the 
Veteran's former employer at Allen's Home Center that the 
Veteran was released from employment because he could no 
longer perform the tasks of a salesman due to his poor 
eyesight and back disability.  A September 2006 statement 
from former co-worker B.D.L. describes the Veteran's prior 
difficulties lifting and standing for long periods at Allen's 
Home Center due to back pain.

The record also contains two medical statements concerning 
the Veteran's unemployability due to his low back disorder.  
In a September 2006 medical statement, N.A.D., A.R.N.P., 
notes that the Veteran's service-connected disability, in 
addition to his other major medical conditions, renders him 
unemployable.  An October 2006 medical statement from a VA 
physician notes that the Veteran is "totally completely 
disabled, unemployable."  

As noted above, impairment from non-service connected 
disabilities cannot be considered in the award of TDIU.  See 
38 C.F.R. § 3.341(a).  None of these documents shows that the 
Veteran is no longer able to perform the physical and mental 
acts required by employment solely because of his service-
connected low back disorder.  Although the VA physician found 
that the Veteran was totally disabled, he did not indicate 
what disability or disabilities cause the Veteran's 
employability.  The record demonstrates that the Veteran has 
other significant non-service connected disabilities, 
including diabetes mellitus and diabetic retinopathy, which 
render the Veteran unemployable.  

Based on the foregoing, the Board finds that the weight of 
the competent and probative evidence of record shows that the 
Veteran has been rendered unemployable due to multiple non-
service connected disabilities, and has not demonstrated 
unemployability due solely to his service-connected back 
disability.  
The competent medical and other evidence of record indicates 
that the 
Veteran is unable to obtain and/or retain substantially 
gainful employment due to the combination of his service-
connected and nonservice-connected disabilities.  There is no 
medical evidence that indicates the service-connected back 
disability, alone, renders the Veteran unemployable.  

To the extent the Veteran and other lay persons such as his 
spouse and B.D.L. argue that the Veteran's service-connected 
back disability is causing his claimed unemployability, it is 
now well settled that lay persons are not competent sources 
of medical evidence.  See Espiritu, supra; see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

The Board does not in any way with to downplay the 
significance of the Veteran's service-connected disability.  
The Board believes, however, that the symptomatology 
associated with the service-connected back disability is 
appropriately compensated via the 20 percent rating which is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose supra (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Thus, while in no way 
diminishing the obvious impact that the back disability has 
on the Veteran's industrial capacity, this is already taken 
into consideration in the assigned 20 percent rating.  

Considering the above evidence, the Board does not find that 
the Veteran's back disability causes interference with 
employment which is sufficient to warrant referral for 
consideration of an extraschedular rating.  Moreover, there 
is no evidence of an exceptional or unusual clinical picture, 
or of any other factor which would allow for the assignment 
of an extraschedular rating such as frequent 
hospitalizations.  Specifically, the record does not show 
that the Veteran has required any hospitalizations related to 
his back disability after his separation from service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  The Veteran's claim for TDIU must be denied.






        (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied. 

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied. 



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


